Title: From George Washington to Moses Hazen, 1 November 1782
From: Washington, George
To: Hazen, Moses


                  
                     sir
                     Head Quarters Newburgh. 1st Novr 1782
                  
                  You will be pleased to halt the Regiment under your Command at Pompton, as near the House called the Yellow House (Curtis’s) as may be convenient.
                  You will detach a Captain with 50 Men to the Block House in the Clove, a little beyond Sufferans, & give him Orders to releive the Party now there—who are to join their Regt as soon as possible—The releiving Officer will take Directions for his Duty from the Officer releived.
                  By Return of the Bearer, you will be pleased to make me a Report of the Strength of your Regt—& your proceedings.  I am &c.
                  
               